        Case 3:17-cr-00034-DRD Document 281 Filed 04/16/19 Page 1 of 2

                                                                             Hearing set for 10:00 AM
                                                                             Hearing start at 10:13 AM
                                                                             Hearing ended at 10:28 AM

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


MINUTES OF PROCEEDINGS:
HONORABLE DANIEL R. DOMINGUEZ, U.S. DISTRICT JUDGE
COURTROOM DEPUTY: Ana M. Romero                           Date: April 16, 2019
COURT REPORTER: Lisa O’Brien                              Case CR-17-034 (DRD)


                                                          Attorneys:
UNITED STATES OF AMERICA                                  AUSA Vanessa Bonhomme


              vs.

   1- JUAN O. VELEZ-MIRANDA                Jasón González, Esq.
   2- JOSE MORENO-DIAZ                     Raúl S. Mariani, Esq. (not present)
   3- MICHAEL ROJAS-MONTALVO               Miguel A. Rodríguez, Esq.
   4- GABRIEL A. RAMOS-ALERS               Joseph A. Boucher, Esq.
   5- ALBERTO CABRERO-CABRERA              Diego H. Alcalá, Esq. (Excused)
   6- JEAN PIERRE DE LA ROSA-PRATTS        Thomas Lincoln, Esq.
   7- ANGEL RIVERA-RIVERA                  Edgar L. Sánchez, Esq.
   8- ABISAIL RIVERA-RIVERA                Yassmin González, Esq.
   10 PABLO E. RIOS-CRUZ                   Laura Maldonado, Esq.
   11 JUAN C. ARVELO-LOPEZ                 Ernesto Hernández, Esq.(not present)
   12 KEVIN MOLINA-NORIEGA                 José C. Romo, Esq. (Excused)
   13 CARLOS BAYRON-RAMOS                  María S. Ramírez, Esq. (Excused)
====================================================================
CASE CALLED FOR PRETRIAL CONFERENCE
      The Court authorized the following substitutions: Attorney Joseph Boucher for Attorneys
Ernesto Hernandez.
             The Court was informed the status of the case.
             Government informed that plea negotiations are ongoing. AUSA Bonhomme
              advised that needs to meet with newly appointed Counsel Laura Maldonado for
              proffer of evidence.
             Attorney Yasmin Gonzalez advised of pending motion at ECF # 275, the same was
              granted.
         Case 3:17-cr-00034-DRD Document 281 Filed 04/16/19 Page 2 of 2

                                                                                 Hearing set for 10:00 AM
                                                                                 Hearing start at 10:13 AM
                                                                                 Hearing ended at 10:28 AM

              Attorney Joseph Boucher stated that motion for change of plea will be file within
               next two weeks.
              Attorney Edgar Sanchez informed that is pending receipt of local court documents
               to submit counter offer to Government.
              Attorney Jason Gonzalez informed that his client will proceed to trial.
              Attorney Thomas Lincoln advised that will discuss with final offer with client. The
               Court ordered U.S. Marshals not to move defendant out of the jurisdiction.
              Attorney Miguel Rodriguez stated that his client will proceed to trial.
The Court made a finding that the Speedy Trial remains tolled in the interest of justice which
outweighs the best interest of the public and the defendants under 18 U.S.C. Sec. 3161(h)(7)(A)
until the next conference.


       Pretrial Conference is set for 05/28/2019 at 10:00 AM in Old San Juan Courtroom
before Judge Daniel R. Dominguez. The third point for acceptance of responsibility will not
be granted after May 28, 2019. Parties shall come prepare to set trial date.




                                                             s/ Ana M. Romero
                                                             Ana M. Romero
                                                             Courtroom Deputy Clerk
